Name: Commission Regulation (EEC) No 3362/92 of 23 November 1992 introducing a countervailing charge on apples originating in New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 92 Official Journal of the European Communities No L 341 /5 COMMISSION REGULATION (EEC) No 3362/92 of 23 November 1992 introducing a countervailing charge on apples originating in New Zealand the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of apples originating in New Zealand can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3206/92 (3) introduced a countervailing charge on apples originating in New Zealand ; Whereas for apples originating in New Zealand there were no prices for six consecutive working days ; whereas HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3206/92 is hereby repealed. Article 2 This Regulation shall enter into force on 24 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23 . 0 OJ No L 319, 4. 11 . 1992, p. 15.